Citation Nr: 1536984	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004, and from July 2004 to January 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, denied service connection for a back disorder.  In November 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.

The appeal was previously remanded by the Board in May 2011, May 2014, and January 2015.  

This appeal is now being  processed utilizing he Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  No lumbar spine condition was noted on the Veteran's service entrance examination., and a back disability is not shown to have clearly and unmistakably existed prior to service.
 
3.  Although back complaints were noted during service, no chronic back disability was diagnosed or otherwise shown therein or for years thereafter, and the only competent statement to address the etiology of the Veteran's current chronic musculoskeletal strain of the lumbar spine does not support the existence of a medical nexus between the disability and service.
 
5.  Chronic musculoskeletal strain of the lumbar spine is a known clinical diagnosis, and the Veteran's symptoms of back pain have been e attributed to this diagnosis and not an undiagnosed illness due to service in the Persian Gulf.


CONCLUSION OF LAW

The criteria for service connection for a back disorder are not met. 38 U.S.C.A. §§ 1101 , 1111, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23, 356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2007 pre-rating letter, the agency of original jurisdiction (AOJ) provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a back disorder as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2008 rating decision reflects the initial adjudication of the claim after issuance of the September 2007 letter.

The September 2007 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of in- and post-service treatment records, a June 2011 VA examination report as well as a June 2015 VA opinion.   Also of record and considered in connection with the appeal are various written statements provided by the Veteran on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim, prior to appellate consideration, is required.

As discussed in the Introduction above, the Board remanded the claim in May 2011, May 2014, and January 2015 for further development.  For the following reasons, the Board finds that there has been substantial compliance with the remand directives and no further AOJ action is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Specifically, in May 2011, the Board remanded the claim for a VA examination.  The Board acknowledges that the June 2011 VA examination undertaken in compliance with the remand directive, but was inadequate with respect to the examiner's opinion regarding the existence of a pre-existing back disorder.  This inadequacy was corrected by the January 2015 remand which directed that an addendum opinion be rendered.  Such addendum opinion was obtained in June 2015.  With respect to the May 2014 remand, it was issued to  address due process concerns as the June 2012 SSOC had been sent to incorrect addresses for the Veteran and his representative.  As a result, the June 2012 SSOC was resent to the correct addresses for both the Veteran and the representative, in September 2014, and the Veteran and his representative were given an opportunity to respond.  There is no indication that any of the subsequent SSOCs were returned undeliverable to either party.  

The May 2011 and January 2015 remands also requested that outstanding VA treatment records be obtained and associated with the file.  The Board observes that such action was taken.  Moreover, the January 2015 remand directed that the Veteran be given another opportunity to submit additional evidence and identify any private treatment providers.  The March 2015 letter complied with this directive by informing the Veteran that he could submit additional evidence in support of his claim and complete the appropriate authorization and consent form in order for VA to obtain private records on his behalf.  As the development and due process requested in each of the aforementioned remands has been accomplished, the Board finds that further remand is not required.  See Stegall, supra.   

Next, the Board notes that the Veteran's May 2009 VA Form 9 indicates that he checked the box indicating that he desired a hearing before the Board.  However, he crossed out the selection and initialed next to the same.  He also checked the box affirmatively stating that he does not desire to have a hearing before the Board.  Despite multiple remands and opportunities to submit additional information or request a hearing, the Veteran has not requested a hearing.  The Board is satisfied that there is no ambiguity with respect to the Veteran's desire for the Board to decide his claim without a hearing. 

Additionally, the Veteran's state service organization representative filed a VA Form 646, Statement of Accredited Representative in Appealed Case, in support of the Veteran's claim in March 2010.  The Veteran's representative was supplied with copies of each of the statements of the case dated subsequent to the March 2010 Form 646 but has not provided any additional argument in support of the claim. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate the claim for service connection of a back disorder, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2014).

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post-service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

As noted, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991))).

If the presumption of sound condition is not rebutted, "the Veteran's claim is one for service connection." Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 .

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)  .

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c) . 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) .

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a) .  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).
With respect to the Veteran's Persian Gulf service, as noted in the May 2011 remand, VA compensation shall be paid for disabilities due to undiagnosed illnesses to veterans who exhibit objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms listed in this regulation provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  For purposes of this regulation, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuro-psychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper and lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. Supervening conditions, willful misconduct or affirmative evidence that the condition was not incurred during active military service in Southwest Asia will preclude payment of compensation under this section.  38 U.S.C.A. § 1117  (West 2014); 38 C.F.R. § 3.317  (2015).

In this case, the Veteran's service records show that he served in Southwest Asia during the Persian Gulf War era.  Because he is a Persian Gulf War veteran, service connection for back pain as a manifestation of  undiagnosed illness or other chronic qualifying disability associated with Southwest Asia service is  considered, even though the Veteran has not specifically made such a claim. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Here, the Veteran claims that he has a back disorder due to service.  Specifically, he asserts that his disorder is due to performing physical training on concrete in service, an event where he was thrown from a truck while deployed, and/or other occasions when he had to ride in trucks with heavy equipment on his body and would bounce in the vehicle.  See September 2007 statement in support of his claim and June 2011 VA examination report.  Alternatively, he claims that his back disorder pre-existed service and was aggravated by service. 

In this case, the Veteran's spine was found to be normal when he was examined for enlistment in April 2000.  The accompanying Report of Medical History contains the Veteran's report that he did not have recurrent back pain.  However, a January 2001 service treatment record noted that based on a Tricare health enrollment questionnaire, the Veteran may have a chronic back problem.  Further, a February 2002 service treatment record regarding back pain indicates the Veteran's report that he had back pain since he was a freshman in high school and that he had been treated by a civilian doctor and physical therapist prior to service.  The service clinician diagnosed a chronic dorsal-lumbar back strain that existed prior to service.  Additionally, a January 2003 post-deployment questionnaire contains the Veteran's report that he experienced back pain during deployment.  The remaining service treatment records are silent for any complaints regarding low back pain.  The February 2004 service separation examination did not reflect any chronic back disability.  Moreover, the separation examination questionnaire contains the Veteran's report that there was no other injury or illness in service for which he did not seek medical care.  In other words, there is no indication in the service treatment records that he experienced back pain or injury in service following the January 2003 post-deployment questionnaire.  

After service, the first documented complaint of back pain was nearly five years later, in June 2010.  At that time, he reported that he had pain in his left lower
back and that he had been experiencing such pain for the past several months with no specific precipitating event.  He was treated again for back pain in February 2011 following a slip and fall event.  

The Veteran was provided with a VA examination in June 2011 and diagnosed with chronic musculoskeletal dorsal lumbar strain.  During the examination, the Veteran reported that he first injured his spine in 2003 when he was thrown from or fell out of a truck while he was in Iraq.  The examiner also noted the Veteran's report that while in Iraq, the terrain was very rough and the Veteran frequently had to ride in trucks with heavy equipment on his body and he would bounce in the vehicle.  The examiner reviewed the claims file and determined that the Veteran's lumbar strain pre-existed service based on the February 2002 service treatment record.  The examiner did not address the "clear and unmistakable" evidence standard when the opinion was rendered. 

As discussed above, the January 2015 remand corrected this inadequacy by requesting a VA addendum opinion.  In the January 2015 remand, the Veteran was also provided the opportunity to submit additional evidence, including records from the civilian treatment that pre-existed service; however, the Veteran did not respond or submit an authorization and consent form for any relevant records. 

In June 2015, a VA addendum opinion was rendered to address whether there was clear and unmistakable evidence of a pre-existing back disorder prior to service entrance.  The VA examiner determined that there is not clear and unmistakable evidence of a pre-existing back disability as the objective records confirming treatment prior to service are not of record.  

After a full review of the record, including service records, reports of post-service medical treatment and examination, the opinions from the June 2011 and June 2015 VA examiners, and statements by the Veteran, the Board finds that service connection for a back disability is not warranted under any potentially applicable theory of entitlement..

Initially, the Board points out that inasmuch as no back disability was noted at service entrance, the Veteran is presumed sound as to the back.  Moreover,  the presumption of soundness is not rebutted in this case as clear and unmistakable evidence of a pre-existing back disability has not been shown.  In this regard, there is no contemporaneous medical evidence of any back treatment, injury, or diagnosis prior to service.  The Board observes that the June 2011 VA examiner determined that the Veteran's back disability pre-existed service; however, the examiner's determination was based solely on the February 2002 service treatment record, which was in turn based on the Veteran's statements.  The Board has already found the June 2011 VA examination report to be inadequate in this regard as the examiner did not address the "clear and unmistakable" evidence standard.  The June 2015 VA medical opinion notes that there is not clear and unmistakable evidence of a pre-existing back disorder as there is no contemporaneous medical evidence of record documenting a pre-existing back disorder.  

In short, the only evidence of a pre-existing back disorder is the Veteran's report of pre-service treatment, to the February 2002 service treatment provider and the January 2001 Tricare questionnaire.  Both of the service treatment records indicated pre-service back pain or treatment, based on the Veteran's statements.  The Board finds that the Veteran is not competent to indicate a diagnosis of a back disability prior to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran may have experienced back pain prior to service, and even undergone treatment, he is not shown to have the expertise necessary in order to be competent to render a medical diagnosis for the back pain.  Thus, the Board places no weight on the June 2011 VA examination report regarding the pre-existing disability which is essentially based solely on the Veteran's report.  

For these reasons, the Board finds that it is not shown by clear and unmistakable evidence that the Veteran's lumbar spine disability pre-existed his military service.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection based on in-service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96. 
As he evidence demonstrates that the Veteran has a current back disability as well as in-service back pain, the  remaining question is whether the current disability is related to service. However, as explained below, no nexus to service is shown.  .  

As noted, no chronic back disability was noted in service or for years thereafter.  Moreover, the only statement by a competent professional to address the etiology of the Veteran's current back disorder does not support the existence of a medical nexus between the disability and service.  The June 2015 VA examiner had the benefit of review of the clinical evidence of record, to include service records and post-service clinical evidence, as well as the history reported by the Veteran in the June 2011 VA examiner's report.  The VA examiner opined it was less likely than not that the Veteran's back disorder was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained the basis for reaching the conclusion was that given the one-time documentation of dorsal lumbar back pain during service, the service treatment records do not support a progression of back pain.  Further, the examiner explained that the decision was based on the Veteran's report in 2010 that he had experienced back pain for the past several months.  The June 2015 VA examiner explained that the Veteran's statement does not support a chronic low back condition nor does it support a progression of a previously noted dorsal lumbar back pain.  The examiner also noted that the physical examination documented in 2010 does not indicate a progression from the physical examination regarding back pain, documented in 2002.  The Board acknowledges that the examiner did not specifically address the report of pain noted on the January 2003 post-deployment questionnaire; however, the Board is satisfied that the opinion was rendered following review of the same, particularly given the VA examiner's June 2015 email confirming that she had reviewed the entire VBMS file.  Further, the Board emphasizes the June 2015 VA examiner's rationale that the Veteran's own statements in 2010 indicate that he had only experienced the present back pain for a few months.  He did not report, at that time, that he had experienced back pain since service. 

As for the Veteran's own assertions, the Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App. 362   (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, the Veteran has not specifically asserted that he has experienced continuity of symptoms since service, although the Board acknowledges that the June 2011 VA examination report noted the Veteran's reports of constant back pain on a daily basis.  However, as the lumbar strain is not listed as one of the chronic disabilities under 38 C.F.R. § 3.309(a), the nexus may not be shown by continuity of symptomatology even if the Board gives the Veteran the benefit of the doubt and construes his statements as an indication of continuity of symptomatology.  See Walker, supra.  

Furthermore, to whatever extent the assertions by the Veteran are being advanced to actually establish that there exists a medical relationship between the current back disability and service, such attempt must fail.  The question of etiology of the lumbar spine disability under consideration-to include whether such disability is related to the back pain noted in service, is complex in nature.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion as to the etiology of his current back disability.  See, e.g., Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service-have no probative value.  Accordingly, the Veteran can neither support his claim, nor counter the negative medical evidence of record, on the basis of lay assertions, alone.

Finally, to the extent that the record raises the theory that the Veteran's back pain may be due to undiagnosed illness as a result of service in the Persian Gulf, the Board has considered this theory but finds that the claim fails in this regard.  In this case, the Veteran has been diagnosed with an actual disability - chronic dorsal lumbar strain, and his back pain has been attributed to the same. As such, the June 2011 VA examiner found that the Veteran did not have back pain attributable to undiagnosed illness as a result of his service in the Persian Gulf.  As the Veteran's back pain has been associated with a known clinical diagnosis, service connection pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, pertaining to disability resulting from "undiagnosed illness" or "medically unexplained chronic multisymptom illnesses" is precluded.  
	
For all the foregoing reasons, the Board concludes that the claim for service connection for the back disability must be denied.  In reaching the decision to deny the claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder is denied.



__________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


